Citation Nr: 1410587	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  12-01 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	South Dakota Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from February 1970 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The Veteran testified at a June 2013 hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the Veteran's Virtual VA claims file.  A portion of the Veteran's other records are also contained in the Virtual VA system.  Any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Current tinnitus is not related to the Veteran's period of active service, including noise exposure in service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a September 2010 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not otherwise alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records and VA treatment records, as well as additional lay statements in support of his claim, have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination which contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and provides an opinion regarding the etiology of the Veteran's tinnitus.  As discussed below, the examiner did not address the Veteran's competent and credible statement regarding the onset of tinnitus in service.  However, there is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012).  Examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.  Id.  That standard has been met in this case.  Therefore, VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the VLJ who conducted the hearing explained the issue and elicited testimony to support the Veteran's claim and identify possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).


II.  Service Connection

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1101.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Notably, tinnitus is a type of disorder associated with symptoms capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002).

In this case, a December 2010 VA examination and June 2011 VA records establish current tinnitus.  Therefore, element (1) for service connection, a current disability, has been satisfied.  

In addition, the Veteran offered testimony and written statements regarding noise exposure and tinnitus in service.  Notably, his service treatment records are negative for any complaints, treatment, or diagnoses related to tinnitus.  However, the evidence reflects that the Veteran served in combat and he is alleging that his tinnitus began in service as a result of combat.  As tinnitus is capable of lay observation, his statements alone are sufficient proof that tinnitus occurred during service.  38 C.F.R. § 3.304(d).  Therefore, element (2) has been satisfied.

With respect to element (3), a nexus between the in-service event and the current disability, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran and other lay witnesses who submitted statements in support of his claim are not competent to address etiology in the present case.  They have not been shown to have the requisite training or expertise to render an opinion as to the etiology of any tinnitus and its relationship, if any, to his period of service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the etiology of tinnitus falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  That is, there are many complex factors/contributors to tinnitus, such as heredity disorders, medications, or other factors tinnitus not necessarily related to acoustic trauma, which the Veteran and other lay witnesses do not have the requisite training to address.

The Veteran underwent a VA examination in December 2010.  Based on a review of the claims file, a history provided by the Veteran, and a physical examination, the examiner concluded that tinnitus was less likely than not the result of service.  She noted that there were no reports of tinnitus or associated symptoms in the service treatment records, including the Veteran's October 1971 discharge examination.  She also correctly noted a normal National Guard enlistment examination from December 1973 in which the Veteran denied a history of ear trouble, and VA records from November 2009 in which there was no report of tinnitus.  The Board notes that additional VA records from June 2010 not discussed by this examiner show the Veteran specifically denied any buzzing or ringing in the ears.  The examiner concluded that, given the absence of any reported tinnitus prior to the examination, and in light of other factors such as general aging, presbycusis (hearing loss related to the natural aging process), and the 38 years between his current reports and his discharge from service, tinnitus was less likely than not the result of service.

The Board notes that the examiner did not acknowledge the Veteran's report of tinnitus during service, which by itself is sufficient proof of such an occurrence.  However, the examiner's opinion was based not only on a lack of reported tinnitus in service, but also on the negative findings of the Veteran's separation examination, a December 1973 enlistment examination two years after discharge, VA records generated 37 years after discharge, and the fact that the first documented report of tinnitus (aside from the Veteran's claim for benefits) was during the VA examination itself.  Furthermore, in VA records dated November 2011, and in her capacity as the Veteran's treating audiologist, the examiner noted that the Veteran's hearing loss configuration was consistent with presbycusis, and that tinnitus often accompanies presbycusis.  Therefore, the examiner's collective findings sufficiently inform the Board of her judgment and rationale regarding the etiology of the Veteran's tinnitus.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012).  There is no other competent medical opinion to refute this conclusion or to otherwise suggest that tinnitus is etiologically related to service.

Finally, the Board has considered whether a nexus between the Veteran's current condition and service may be established through evidence of a continuity of symptomatology from the time tinnitus had its onset in service to the present.  The Veteran has offered testimony and statements that his tinnitus began in service and has persisted since that time.  A lay statement submitted by an acquaintance of the Veteran also indicated that the Veteran has had ringing in his ears for many years.  However, these statements were all generated subsequent to the filing of the Veteran's claim for benefits.  As noted above, service and VA treatment records generated prior to the Veteran's claim show that he did not report tinnitus at the time of his discharge or for many years thereafter.  The Board finds these records to be of greater probative value than the recent statements of the Veteran and others.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (medical records are generated with a view towards ascertaining the appellant's then-state of physical fitness; they are akin to statements of diagnosis and treatment and are of increased probative value); see also Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, and inconsistency with other evidence of record).  A lengthy period without complaint or treatment after service also suggests that there has not been a continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Therefore, service connection based upon a continuity of symptomatology has not been established.

The preponderance of the evidence is against finding that the Veteran has tinnitus etiologically related to active service.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for tinnitus is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


